Citation Nr: 0527118	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  03-02 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
the service-connected muscle contraction headaches.  

2.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected hypertensive cardiovascular disease 
prior to January 12, 1998.  

3.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected hypertensive cardiovascular disease on 
January 12, 1998.  

4.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected right heel bone spur.  





ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from December 1978 to April 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

This appeal was most recently before the Board in February 
2004, when it was remanded.  The February 2004 remand 
requested that certain procedural matters be completed, and 
that additional development be obtained.  The actions 
requested in February 2004 have been completed, and the case 
has been returned to the Board for further review.  

At this juncture, the Board notes that, following the 
February 2004 remand, a June 2005 rating decision continued 
the 30 percent evaluation for the service-connected 
cardiovascular disease, but assigned a separate 10 percent 
evaluation for hypertension, effective on January 12, 1998.  

The effective date was based on a change in VA regulations 
that allowed for separate evaluations for hypertensive 
cardiovascular disease and hypertension.  The veteran has not 
submitted a notice of disagreement with the evaluation of his 
hypertension.  Therefore, this matter is not on appeal.  See 
38 C.F.R. § 20.200.  

Another result of the January 12, 1998 change in VA 
regulations is that the veteran's hypertensive cardiovascular 
disease is evaluated under two different sets of diagnostic 
criteria for before and after this date.  

While the Board has sufficient evidence to evaluate the 
veteran for the period prior to January 12, 1998, the veteran 
has not been afforded an evaluation under the current 
criteria.  Therefore, the issues are as listed on the first 
page of this document.  

The issue of an evaluation in excess of 30 percent for the 
service-connected hypertensive cardiovascular disease on 
January 12,  1998 is addressed in the REMAND section of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran is in receipt of the highest evaluation 
available for muscle contraction headaches; there are no 
other rating codes under which his disability can be 
evaluated.  

2.  The veteran's diastolic blood pressure readings have 
predominately ranged from 80 to 110, without evidence of 
enlargement of the heart, an apex beat beyond the 
midclavicular, or congestive heart failure.  

3.  The veteran's right heel disability is shown to have been 
productive of no more than a severe foot injury, without 
evidence of actual loss of use of the foot.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 50 percent for the service-connected muscle 
contraction headaches have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.20, 4.124a including Diagnostic 
Code 8100 (2004).  

2.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the service-connected hypertensive 
cardiovascular disease prior to January 12, 1998, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104 
including Diagnostic Code 7007 (1997); 38 C.F.R. § 4.7 
(2004).  

3.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the service-connected right heel 
bone spur have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.20, 4.71a including Diagnostic Codes 
5270, 5271, 5284 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  

In this case, the VCAA did not exist at the time of the 
veteran's original claims, or for many years thereafter.  The 
veteran was provided with the VCAA notice by letter dated in 
March 2004.  The notice included the type of evidence needed 
to substantiate the claim for an increased evaluation, 
namely, evidence that his disabilities had become worse.  

The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
In the statement of the case, dated in January 2003, the RO 
cited 38 C.F.R. § 3.159 with the provision that the claimant 
provide any evidence in his possession that pertained to the 
claim.  

As the VCAA notices came after the initial adjudication of 
the claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  

However, after the veteran was provided with the March 2004 
letter, the RO reviewed the veteran's claim in June 2005.  
This was over a year after receipt of the VCAA notification, 
and this provided him a meaningful opportunity to participate 
effectively in the processing of his claim as he had the 
opportunity to submit additional argument and evidence, which 
he did.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

For this reason, the veteran has not been prejudiced by the 
timing of the VCAA notices and no further development is 
needed to ensure VCAA compliance.  

As for content of the VCAA notices, the documents together 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran has been afforded recent 
examinations of his claimed disabilities, and all identified 
medical records have been obtained.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been met.  


Background

As noted in the INTRODUCTION, the procedural history of this 
claim is long and complicated.  The veteran's original claims 
for an increased evaluation for his headache disability, his 
right heel disability, and his hypertensive cardiovascular 
disease were filed in April 1992, October 1992, and November 
1992 respectively.  These claims were consolidated by the RO, 
and were eventually appealed to the Board.  

The Board remanded each of these claims in February 1996.  
The RO completed the requested development and readjudicated 
the veteran's claims, but did not allow a complete grant of 
the veteran's claims.  However, the RO failed to return the 
claims to the Board for further appellate review, as was 
required.  

In November 2001, the veteran submitted a Statement in 
Support of Claim which the RO treated as new claims for 
increased evaluations for his right heel, headache, and 
hypertensive cardiovascular disease.  

After this "claim" was developed, adjudicated, and denied, 
the veteran appealed to the Board.  The Board issued the 
February 2004 remand, at which time it noted that the 
veteran's original claims had not been returned following the 
1996 remand.  Therefore, the claims that were originally 
filed back in 1992 were still open.  

A total rating based on individual unemployability due to 
service-connected disabilities has been in effect from April 
1992.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  


I. Headaches

The evaluation for the veteran's service connected muscle 
contraction headaches was increased to 50 percent in a May 
1997 rating decision, effective from the date of the April 
1992 claim.  

The rating code does not contain an entry for muscle 
contraction headaches.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  The veteran's 
muscle contraction headaches have been evaluated under the 
rating code for migraine headaches.  

Migraine headaches which are very frequently completely 
prostrating with prolonged attacks productive of severe 
economic inadaptability are evaluated as 50 percent 
disabling.  This is the highest evaluation available under 
the rating code for migraine headaches.  38 C.F.R. § 4.124a, 
Code 8100.  

At this juncture, the Board notes that the veteran is 
currently in receipt of the highest evaluation available 
under the rating code for migraine headaches, and this rating 
has been in effect for the entire appeal period.  The Board 
has considered evaluating the veteran's disability under 
other rating codes such as 38 C.F.R. § 4.124a, Code 8045, the 
rating code for brain disease due to trauma, which could 
possibly afford the veteran a higher evaluation, but as the 
only symptom of his disability is headaches, an evaluation 
under this rating code would not be more beneficial to the 
veteran.  

There are no other appropriate rating codes that would allow 
for an evaluation in excess of 50 percent.  Therefore, there 
is no schedular basis for an evaluation of greater than 50 
percent, and an increased evaluation is not warranted. 38 
C.F.R. § 4.124a, Code 8100.  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case. 38 
C.F.R. § 3.321(b).  There is no objective evidence that the 
veteran's headaches by themselves present such an exceptional 
or unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  

It should be further noted that the veteran is already in 
receipt of a total rating based on individual unemployability 
due to service-connected disabilities.  Hence, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under the above-cited regulation, was 
not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  


II. Hypertensive Cardiovascular Disease

The veteran's hypertensive cardiovascular disease has been 
evaluated as 30 percent disabling since December 1990.  It is 
evaluated under the provisions of 38 C.F.R. § 4.104, Code 
7007 for hypertensive heart disease.  This rating code was 
changed during the course of the veteran's appeal, effective 
on January 12, 1998.  However, the changes may not be applied 
prior to this date.  

Under Diagnostic Code 7007, in effect prior to January 12, 
1998, hypertensive heart disease with definite signs of 
congestive failure, more than sedentary employment precluded, 
warranted a 100 percent disability evaluation; with marked 
enlargement of the heart, confirmed by roentgenogram, or the 
apex beat beyond midclavicular line, sustained diastolic 
hypertension, diastolic 120 or more, which may later have 
been reduced, dyspnea on exertion, more than light manual 
labor is precluded, warranted a 60 percent disability 
evaluation; with definite enlargement of the heart, sustained 
diastolic hypertension of 100 or more, moderate dyspnea on 
exertion warranted a 30 percent disability evaluation.  38 
CFR § 4.104, Diagnostic Code 7007 (1992) (effective prior to 
January 12, 1998).  

VA treatment records dated from April 1992 to February 1993 
are negative for diastolic pressures of more than 110.  No 
other pertinent symptoms or findings were noted.  

The veteran was afforded a VA examination in December 1996.  
He complained of occasional shortness of breath and 
tiredness, and he had also experienced angina in the past.  
The veteran stated that he walked one mile every other day 
without experiencing chest pains or shortness of breath.  He 
was also doing push-ups and sit-ups until recently, but quit 
because he became tired.  

On examination, his blood pressure was 180/110.  There was no 
paresthesia or cardiac involvement.  An electrocardiogram 
revealed normal sinus rhythm, with a nonspecific T-wave 
abnormality.  An X-ray study of the heart was normal, with no 
change since January 1993.  The diagnosis was that of a 
normal study.  

A separate VA hypertension examination was also conducted in 
December 1996.  His blood pressures were 180/110 seated, 
166/120 lying, and 160/115 standing.  There was no 
confirmation of an enlarged heart, and no apex beat beyond 
the midclavicular line.  

The diagnosis was that of hypertension, not controlled 
because not yet on medication.  The examiner stated that the 
veteran did not have any evidence of congestive heart failure 
in the present or past.  

Extensive VA treatment records dated from March 1993 to June 
1997 show that the veteran continued to receive treatment for 
hypertension.  Diastolic readings of 120 were noted in 
September 1996 and March 1997.  The remaining diastolic 
readings ranged from 80 to 110.  

The Board finds that the evidence does not support 
entitlement to an evaluation in excess of 30 percent for the 
veteran's hypertensive cardiovascular disease prior to 
January 12, 1998.  

The veteran was followed for hypertension on a regular basis 
during this period, and his blood pressure was recorded 
frequently.  He was found to have diastolic readings of 120 
and no more on one occasion in 1996 and on a second occasion 
in 1997.  The remainder of his diastolic readings was beneath 
120, and often far beneath 120.  

The December 1996 VA examination stated that there was no 
evidence of enlargement of the heart, no evidence of an apex 
beat beyond the midclavicular, and no evidence of congestive 
heart failure.  The veteran was able to perform some light 
exercise without dyspnea.  The remainder of the treatment 
records contains no evidence to the contrary.  

Therefore, the veteran's symptomatology more resembles that 
required for the 30 percent evaluation already in effect for 
that period, and entitlement to an increased evaluation is 
not warranted.  


III. Right Heel

Entitlement to service connection for a right heel disability 
was established in a January 1986 rating decision, which 
assigned a no percent evaluation from April 1985.  A March 
1991 rating decision increased the evaluation to 10 percent, 
effective from June 1990.  

A May 1997 rating decision increased the evaluation to 20 
percent, effective from the October 1992 date of the current 
claim.  A June 2005 rating decision increased the evaluation 
to the current 30 percent evaluation, also effective from 
October 1992.  

The rating code does not contain an entry for a right heel 
disability or bone spurs.  Therefore, the veteran's 
disability has been evaluated by analogy to the rating codes 
for limitation of motion of the ankle, and other foot 
injuries.  

However, the highest evaluation allowed for limitation of 
motion of the ankle is 20 percent.  Therefore, the Board will 
consider an evaluation by analogy to the rating code for 
ankylosis of the ankle, as well as the rating code for other 
foot injuries and any other applicable rating codes.  
38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5271.  

A 40 percent evaluation for ankylosis of the ankle is merited 
when it is in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. 
§ 4.71a, Code 5270.  

Foot injuries are evaluated as 10 percent disabling for a 
moderate injury, 20 percent for a moderately severe injury, 
and 30 percent for a severe injury.  A note to this rating 
code states that a 40 percent evaluation is assigned for 
actual loss of use of the foot.  38 C.F.R. § 4.71a, Code 
5284.   

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

At a March 1993 VA examination, the veteran stated that 
standing for long periods, walking for extended periods, and 
attempting to run aggravated his right heel.  Sitting with 
his foot in certain positions also caused pain.  Pressure 
palpation of the right heel caused discomfort, but full 
flexion and extension of the toes was possible.  

The veteran underwent a VA examination of the feet in August 
2000.  He complained of pain of the right foot that started 
in the head and radiated into the arch, and was present at 
all times.  The pain was increased by standing and walking.  

The veteran estimated that his pain had increased about 50 
percent since his previous examination in 1993.  The veteran 
used shoe inserts and occasionally a cane.  The pain limited 
his walking to about one block, and he could only stand for 
about five minutes.  The ankles had 10 degrees of 
dorsiflexion and 35 degrees of plantar flexion bilaterally.  
There was slight pain in trying to move the ankle past 10 
degrees.  Muscle strength was normal.  Percussing the porta 
pedis produced a radiating pain from the arch to the 
metatarsal phalangeal joint and also backwards to the heel.  

The clinical impression stated that the veteran had severe 
degenerative joint disease of the first metatarsal phalangeal 
joint that made any kind of forward propulsion severely 
painful.  He also had clinical signs and objective testing 
consistent with the development of tarsal tunnel syndrome of 
the right foot, and symptoms in the plantar fascia of chronic 
fasciitis.  

Finally, the veteran had a severe forefoot deformity, which 
increased symptoms in the plantar arch.  

Approximately one week after the August 2000 VA examination, 
the veteran was seen again in August 2000 for complaints 
regarding his right foot.  The findings were as in the 
previous examination.  The veteran also underwent an 
electromyography at this time.  The impression was that of 
possible right tarsal tunnel syndrome involving the right 
lateral plantar nerve.  

VA treatment records from 2000 to 2001 show that the veteran 
continued to be seen on a regular basis for pain in his right 
heel and plantar foot.  The assessment was that of tarsal 
tunnel syndrome. 

An August 2001 VA X-ray study revealed an impression of 
osteoarthritis of the right first metatarso-phalangeal joint, 
a calcaneal spur of the right heel, and heterotopic 
calcification within the plantar soft tissues of the right 
heel. 

The veteran had an additional VA examination of the feet in 
March 2002.  He complained of an aching feeling in the right 
heel that was gradually getting worse and working its way up 
the ankle and leg.  

The veteran reported that his pain was present all day, and 
would wake him up at night.  The pain was decreased if he 
stayed off his foot, but it was never totally absent.  The 
veteran could walk two blocks before having to stop due to 
pain, and he limited his walking as much as possible.  

On examination, the ankle joint range of motion was between 
10 degrees of dorsiflexion and 20 degrees of plantar flexion.  
The plantar flexion motion produced a reflex spasm of the 
anterior tibial muscle.  There was pain on trying to plantar 
flex more than 20 degrees.  

There was a spasm of the protective muscles when trying to 
move beyond the painful points.  No true muscle weakness was 
identified, but the muscles were tight and difficult to 
relax.  Palpation of the right foot produced severe pain.  An 
X-ray study revealed degenerative joint disease of the first 
metatarsal phalangeal joint.  

The diagnosis was that of degenerative joint disease of the 
first metatarsal phalangeal joint on the right foot, as well 
as possible early changes in the ankle joint and other joints 
of the foot.  There did not appear to be an actual 
neuropathy, but previous studies were noted to indicate 
possible mild degree of tarsal tunnel syndrome.  

November 2004 VA treatment records contain an assessment of 
plantar fasciitis of the right heel.  

After careful review of the evidence, the Board finds that 
entitlement to an evaluation in excess of 30 percent for the 
veteran's right heel disability is not warranted under any of 
the applicable rating codes.  

The rating code for foot injuries provides 40 percent 
evaluation when there is actual loss of use of the foot.  
However, the evidence does not show that the veteran has loss 
of use of his right foot.  

The March 2002 VA examination indicates that the veteran is 
able to stand for short periods of time, and he remains able 
to walk for two blocks before pain requires him to rest.  No 
actual weakness has been demonstrated, and there is no 
incoordination or excess fatigability.  The remaining records 
contain similar findings.  

There is no evidence whatsoever that the veteran has 
sustained actual loss of use of his foot.  The Board finds 
that the symptomatology equates to a severe foot injury, 
which merits a continuation of the 30 percent evaluation 
already assigned.  38 C.F.R. § 4.71a, Code 5284.  

The Board has also considered entitlement to an increased 
evaluation under the rating code for ankylosis of the ankle, 
but his has also not been demonstrated.  The most recent VA 
examination revealed 10 degrees of dorsiflexion and 20 
degrees of plantar flexion.  

The normal range of motion is 20 degrees of dorsiflexion and 
45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.  
While the veteran complains of constant pain which increases 
after standing or walking short distances, it cannot be said 
that this produces a disability equivalent to ankylosis fixed 
at 40 degrees of plantar flexion or 10 degrees of 
dorsiflexion, and a higher evaluation may not be assigned 
under this rating code.  38 C.F.R. § 4.71a, Code 5270.  

Finally, the Board has considered an evaluation under other 
rating codes, but none are applicable.  The rating codes for 
flatfoot and claw foot do not provide for greater than a 30 
percent evaluation for a unilateral disability.  38 C.F.R. 
§ 4.71a, Codes 5276, 5278.  

Therefore, entitlement to an evaluation in excess of 30 
percent for the service-connected right heel disability is 
not merited.  



ORDER

An evaluation in excess of 50 percent for the service-
connected muscle contraction headaches is denied.  

An evaluation in excess of 30 percent for the service-
connected hypertensive cardiovascular disease prior to 
January 12, 1998 is denied.  

An evaluation in excess of 30 percent for the service-
connected right heel bone spur is denied.  




REMAND

As noted hereinabove, the rating criteria for hypertensive 
cardiovascular disease changed during the course of this 
appeal, effective from January 12, 1998.  The new rating 
criteria are based largely upon workload abilities as 
measured by metabolic equivalents, or METs.  See 38 C.F.R. 
§ 4.104, Code 7007.  However, the veteran has not been 
afforded a VA examination under this criteria.  

Therefore, the Board finds that this matter must be remanded 
for the following action:

1.  The veteran should be afforded a VA 
heart examination to determine the nature 
and severity of his current hypertensive 
heart disease.  The claims folder must be 
made available to the examiner for review 
before the examination.  All indicated 
tests and studies should be conducted.  
This should include an estimation of the 
veteran's workload in terms of METs, and 
an estimation of the ejection fraction of 
his left ventricular dysfunction.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


